             Case 4:20-cv-00109-HCA Document 41 Filed 05/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


  KRISTY MITCHELL, individually and as
  mother and next friend of NEVAEH OSORIO,
                                                           Case No.: 4:20-cv-00109-HCA
                  Plaintiffs,
  v.

  DES MOINES INDEPENDENT
  COMMUNITY SCHOOL DISTRICT AND                                MOTION TO CONTINUE
  TIMOTHY DOWLER,
                                                                      UNOPPOSED
                   Defendants.


        COMES NOW the Plaintiff, by and through her undersigned attorneys, Alison F. Kanne

and Jeffrey M. Lipman, and hereby moves the Court to continue the June 15, 2021 hearing on

Motion for Summary Judgment and August 30, 2021 trial date. In support, the Plaintiff states:

        1.       Hearing on Plaintiff’s Motion for Summary Judgment is currently set for June 15,

2021.

        2.       Plaintiff’s undersigned attorney, Jeffrey M. Lipman is unable to attend the hearing

due to a scheduled trial for a different matter.

        3.       Hearing on Plaintiff’s trial is currently set for August 30, 2021.

        4.       Plaintiff’s undersigned attorney, Alison F. Kanne is unable to attend trial due to

prior commitments.

        5.       Hearing on Plaintiff’s Motion for Summary Judgment was set previously for June

22, 2021 and continued to June 15, 2021 after Defendants filed a motion to continue that hearing.

        6.       Counsel for the Plaintiff have spoken with Defendants’ counsel concerning the

continuance of the summary judgment hearing and the trial set for August 30, 2021. Defendants’




                                                   1
            Case 4:20-cv-00109-HCA Document 41 Filed 05/27/21 Page 2 of 3




counsel does not object, with the stipulation that expert deadlines are not continued. Plaintiff’s

counsel agrees with this.

       7.       Defendants will not be prejudiced by the granting of a continuance of either the

hearing on summary judgment or the trial date.

       8.       All parties would like a status conference to discuss hearing date for the Motion for

Summary Judgment.

       WHEREFORE, Plaintiff hereby requests a continuance of the hearing for the Motion for

Summary Judgment currently scheduled for June 15, 2021 and the trial currently scheduled for

August 30, 2021. Plaintiff and Defendants further respectfully request that the Court set a status

hearing conference to discuss a new date for the summary judgment hearing.

                                                      Respectfully submitted,

                                                      /s/ Alison F. Kanne
                                                      Alison F. Kanne       AT0013262
                                                      Wandro & Associates, P.C.
                                                      Des Moines, IA 50312
                                                      Telephone: (515) 281-1475
                                                      Facsimile: (515) 281-1474
                                                      Email: akanne@2501grand.com

                                                      __/s/ Jeffrey M. Lipman_________
                                                      Jeffrey M. Lipman AT0004738
                                                      LIPMAN LAW FIRM, P.C.
                                                      1454 30th Street Suite 205
                                                      West Des Moines, Iowa 50266
                                                      Phone: (515) 276-3411
                                                      Fax: (515) 276-3736
                                                      Email: jeff@lipmanlawfirm.com
                                                      ATTORNEYS FOR PLAINTIFFS




                                                  2
         Case 4:20-cv-00109-HCA Document 41 Filed 05/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing instrument was served upon all parties to the above
cause to each attorney of record via email and EDMS on May 27, 2021.

                                                                           /s/ Alison F. Kanne
Copies by email to:

Janice M. Thomas
801 Grand Avenue, Suite 3700
Des Moines, IA 50309
Thomas.janice@bradshawlaw.com
ATTORNEY FOR DEFENDANTS




                                                3
